Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 WEST COAST BANCORP (Exact name of registrant as specified in its charter) Oregon (State of incorporation) 93-0810577 (IRS Employer Identification No.) 5335 Meadows Road, Suite 201 Lake Oswego, Oregon (Zip Code) WEST COAST BANCORP 2 (Full title of the plan) Robert D. Sznewajs President and Chief Executive Officer West Coast Bancorp 5335 Meadows Road, Suite 201
